Case: 11-30342     Document: 00511585798         Page: 1     Date Filed: 08/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 29, 2011
                                     No. 11-30342
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TERRY WAYNE JONES,

                                                  Plaintiff-Appellant

v.

HENRY WHITEHORN; MR. MAYFIELD; UNKNOWN PATROL OFFICER;
POLICE DEPARTMENT CITY OF SHREVEPORT,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1373


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Terry Wayne Jones, Louisiana prisoner # 309459, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the dismissal of his civil
rights action. Jones claimed that his Fourth Amendment rights were violated
when police officers entered a residence without a warrant and searched his
person. Jones was arrested following discovery of a handgun in his pants, and




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30342     Document: 00511585798    Page: 2   Date Filed: 08/29/2011

                                  No. 11-30342

he was subsequently convicted of being a convicted felon illegally in possession
of a weapon.
      The district court denied Jones’s IFP motion and certified that the appeal
was not taken in good faith based on its determination that Jones’s claims were
barred under Heck v. Humphrey, 512 U.S. 477 (1994). By moving for IFP status,
Jones is challenging the district court’s certification. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into Jones’s good faith “is
limited to whether the appeal involves ‘legal points arguable on their merits (and
therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(citation omitted).
      Jones contends that the district court erred in applying Heck to bar his
claims; he also asserts that it was error to dismiss his claims with prejudice as
frivolous. He argues generally that, given the independent source and inevitable
discovery doctrines, a Fourth Amendment violation does not necessarily impugn
the validity of a conviction. However, Jones does not explain how such doctrines
apply to the facts of his case.
      Jones has not shown that the district court erred in determining that his
claims were barred by Heck. See Hudson v. Hughes, 98 F.3d 868, 872-73 (5th
Cir. 1996). He has also failed to show that the district court erred in dismissing
his Heck-barred claims with prejudice as frivolous. See Boyd v. Biggers, 31 F.3d
279, 283-84 (5th Cir. 1994).
      The instant appeal is without arguable merit and is thus frivolous.
Accordingly, Jones’s request for IFP status is denied, and his appeal is dismissed
as frivolous. See Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.
      The district court’s dismissal of Jones’s complaint as frivolous and our
dismissal of this appeal as frivolous count as strikes under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Jones is
cautioned that if he accumulates three strikes under § 1915(g), he may not
proceed IFP in any civil action or appeal filed while he is incarcerated or

                                        2
  Case: 11-30342    Document: 00511585798    Page: 3   Date Filed: 08/29/2011

                                No. 11-30342

detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                      3